ORDER
RUSSELL J. CARBONE of KEW GARDENS, NEW YORK, who was admitted to the bar of this State in 1980, having been convicted in the United States District Court for the Southern District of Florida on an Indictment charging him with conspiracy to obstruction of justice, (18 U.S.C.A. 371); subornation of perjury (18 U.S.C.A. 1622); obstruction of justice (18 U.S.C.A. 1503); and false declarations before a court (18 U.S.C.A. 1623), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), RUSSELL J. CARBONE is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that RUSSELL J. CARBONE be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that RUSSELL J. CARBONE comply with Rule 1:20-20 dealing with suspended attorneys.